David Newbern, Justice, concurring. The result reached is correct. I write only to point out that I am willing to accommodate this sort of conditional appeal, and I disagree with the general statement that we cannot do so. As the court’s opinion points out, the appellant’s brief sought reversal only in the event it could be accompanied by dismissal of the case. To me it is as if the appellant had argued only the point which would require dismissal. As, in my view, he does not prevail on that point, affirmance is proper, and I see no need to make a general pronouncement about conditional appeals.